Ethridge, J.
(specially concurring).
I concur in the judgment of affirmance, but base my concurrence on the ground that section 1 of the act is void, because it does not define the offense Avith such certainty as to constitute “due process of law” as required by the state and Federal Constitutions. See United States v. L. Cohen Grocery, 255 U. S. 81, 41 Sup. Ct. 298, 65 L. Ed. 516, 14 A. L. R. 1045, and cases therein cited. If properly drawn, section 1 of the act could be separated from the other sections and upheld. The chapter attempts to create both civil and criminal remedies, and each would be effectual, at least to some extent, without the other.